



COURT OF APPEAL FOR ONTARIO

CITATION: Moore (Re), 2016 ONCA 895

DATE: 20161125

DOCKET: C62462

Sharpe, van Rensburg and Pardu JJ.A.

IN THE MATTER OF: TARA L. MOORE

AN APPEAL UNDER PART XX.1 OF THE
CODE

Meara Conway, for the appellant

Andrew Cappell and Julie Zamprogna Balles, for the
    respondent

Heard and released orally: November 23, 2016

On appeal against the disposition of the Ontario Review
    Board dated, June 24, 2016.

ENDORSEMENT

[1]

We do not agree with the appellants submission that the Boards
    determination that she represents a significant threat to the safety of the
    public was unreasonable or based upon a misapprehension of the evidence. Nor do
    we agree that the Board erred by failing to find that the risk the appellant
    posed could be managed in the community.

[2]

The record reveals a history of violence, mental illness, substance
    abuse, and noncompliance with medication and court orders.

[3]

While her condition has improved in the hospital with medication, Dr. Roopchand
    gave a clear opinion that the appellant continues to suffer from a significant
    mental illness and that as a result of that mental illness, she poses a risk to
    society. The appellant lacks the support in the community that, given her
    current mental illness, would make a conditional discharge feasible.

[4]

We note as well that the appellant was initially released in the
    community on conditions but that she was ordered back to the hospital due to
    noncompliance. This combined with the appellants lengthy history of
    noncompliance with court orders, fully supports the Boards determination that
    a detention order was required in the circumstances of this case.

[5]

Accordingly, the appeal is dismissed.

Robert J. Sharpe J.A.

K. van Rensburg J.A.

G. Pardu J.A.


